         Case 2:20-cv-01770-MTL Document 14 Filed 11/13/20 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Katherine Whitcomb,                           No. CV-20-01770-PHX-MTL
10                    Plaintiff,                       ORDER
11       v.
12       Twin City Fire Insurance Company, et al.,
13                    Defendants.
14
15            Before the Court is Plaintiff’s Motion to Remand. (Doc. 6.) For the following
16   reasons, the Court will grant the motion and remand this matter to state court.1

17   I.       BACKGROUND
18            Plaintiff Katherine Whitcomb (“Plaintiff” or “Ms. Whitcomb”) filed a complaint

19   against Defendant Twin City Fire Insurance Company (“Defendant” or “Twin City”) in the

20   Arizona Superior Court on July 31, 2020. (Doc. 1-2.) It states that Ms. Whitcomb is a
21   resident of Maricopa County, Arizona, and that Twin City is a Minnesota company. (Id.
22   ¶ 2.) It also states that Twin City provided comprehensive automobile insurance coverage

23   to Barbara Whitcomb and Aaron Hodges for “themselves and additional drivers listed on

24   the policy.” (Id. ¶ 8.) Plaintiff claims that on November 15, 2016, she was involved in a

25   collision with an uninsured driver while driving an automobile covered under the policy.

26   She suffered “significant head, neck, back, knees and shoulder injuries.” (Id. ¶¶ 11-13.)
27   1
       Although neither party requested oral argument, both parties have submitted legal
     memoranda and oral argument would not have aided the Court’s decisional process. See
28   Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998); see also LRCiv 7.2(f); Fed. R. Civ.
     P. 78(b).
         Case 2:20-cv-01770-MTL Document 14 Filed 11/13/20 Page 2 of 10



 1           On May 11, 2018, Ms. Whitcomb submitted a claim for “uninsured motorist
 2   coverage benefits” to Twin City. (Id. ¶ 16.) On June 11, 2018, Twin City “sent a letter
 3   stating they had completed their review of the demand package but could neither accept or
 4   reject [the] demand as they were wanting prior records.” (Id. ¶ 17.) Ms. Whitcomb asserts
 5   that Twin City failed to adequately investigate or give equal consideration to her claims,
 6   and by its “unreasonable investigation and adversarial position,” has “forced Plaintiff into
 7   litigation.” (Id. ¶¶ 18-20.) The original complaint asserts claims for declaratory relief,
 8   breach of contract, breach of the covenant of good faith and fair dealing, and bad faith
 9   against Twin City.2 (Id. at 6-11.)
10           Twin City filed a Notice of Removal to this Court on September 10, 2020, asserting
11   diversity jurisdiction pursuant to 28 U.S.C. § 1332. (Doc. 1.) Ms. Whitcomb now moves
12   to remand the case back to state court for lack of subject-matter jurisdiction. She has
13   attached, as an exhibit to her motion, a “proposed amended complaint” to be filed in state
14   court. It adds new allegations and a new defendant, Andrew Brand, an Arizona resident,
15   whose participation would nullify diversity jurisdiction. The motion is now fully briefed.
16   (Docs. 6, 9, 12.)
17   II.     LEGAL STANDARD
18           A defendant may remove to federal court “any civil action brought in a State court
19   of which the district courts ... have original jurisdiction.” 28 U.S.C. § 1441(a). Removal is
20   proper only when a case originally filed in state court presents a federal question or is
21   between citizens of different states and involves an amount in controversy that exceeds
22   $75,000. See 28 U.S.C. §§ 1331, 1332(a). The removal statute is “strictly construed against
23   removal jurisdiction.” Provincal Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d
24   1083, 1087 (9th Cir. 2009) (citations omitted). The defendant bears the burden to establish
25   that removal is proper. Id. When a plaintiff seeks to join a non-diverse defendant in an
26   action removed on the basis of diversity, a federal court may either “deny joinder, or permit
27   joinder and remand to the State court.” 28 U.S.C. § 1447(e).
28   2
      The original and proposed amended complaints also name “ABC Corporation and/or
     Partnerships, I-X” as fictitious defendants. (Docs. 1-2; 6-1.)

                                                 -2-
         Case 2:20-cv-01770-MTL Document 14 Filed 11/13/20 Page 3 of 10



 1   III.    DISCUSSION
 2           Ms. Whitcomb moves to remand the case because the original complaint
 3   “inadvertently excluded” an “additional, indispensable party” whose presence would
 4   destroy diversity jurisdiction. (Doc. 6 at 2.) Specifically, she seeks to add Mr. Brand, an
 5   insurance adjuster, as a defendant in this case. (Doc. 6-1.) Ms. Whitcomb states that Mr.
 6   Brand is, like her, a resident of Arizona for diversity jurisdiction purposes. (Id. at 2.) Twin
 7   City does not dispute this fact. Ms. Whitcomb seeks to add claims of aiding and abetting
 8   and tortious interference with contract against Mr. Brand.3
 9           Twin City responds that Ms. Whitcomb has not shown good cause for her failure to
10   include Mr. Brand in the original complaint, that Mr. Brand’s presence in the case would
11   amount to a fraudulent joinder, and that Mr. Brand is not an indispensable party. The Court
12   addresses these arguments in turn.
13           A.     Good Cause
14           Plaintiff states that Mr. Brand was “inadvertently left out of the initial complaint
15   because at the time the complaint was drafted and then filed, counsel undersigned’s office
16   was separated because of the Covid-19 pandemic and the attorneys and staff were working
17   remotely.” (Doc. 6 at 2.) Accordingly, as “the initial draft of the original complaint
18   circulated, there was some confusion between counsel and staff such that the complaint
19   that was filed did not have allegations against Andrew Brand.”4 (Id.)
20           Twin City argues that Ms. Whitcomb has not shown good cause for failing to
21   include Mr. Brand in the original complaint. It states that “[b]ecause modern technology
22
     3
       The proposed amended complaint also asserts a new claim, for negligent training and
23   supervision, against Twin City. (Doc. 6-1 at 17.) Because this claim is not relevant to the
     motion to remand, the Court will not address it here.
24   4
       There is a “conflict of authorities” as to whether Rule 15 of the Federal Rules of Civil
     Procedure, as opposed to 28 U.S.C. § 1447(e), governs whether to permit joinder of a new
25   defendant when leave is not required to file an amended complaint. Palestini v. Gen.
     Dynamics Corp., 193 F.R.D. 654, 657 (S.D. Cal. 2000). Although Plaintiff filed the
26   “proposed amended complaint” within 21 days of the Answer, which would not have
     required leave pursuant to Fed. R. Civ. P. 15(a)(1)(B), Plaintiff does not invoke Rule 15.
27   Nonetheless, as described herein, the Court finds that the joinder of Mr. Brand to the case,
     and therefore remand, is appropriate even under the more exacting standard of 28
28   U.S.C. § 1447(e).


                                                  -3-
      Case 2:20-cv-01770-MTL Document 14 Filed 11/13/20 Page 4 of 10



 1   allows for absolute, instant, and uninterrupted connectivity of sophisticated individuals and
 2   entities, the omission can hardly be attributed to the Covid-19 pandemic.” (Doc. 9 at 2.)
 3   The Court agrees that Ms. Whitcomb’s justification for omitting Mr. Brand from the initial
 4   complaint is not inspiring. Nonetheless, Twin City has provided no authorities indicating
 5   that this, in itself, is a proper basis on which to deny remand. Further, as described below,
 6   the Court finds that Mr. Brand was not added to the case through “fraudulent joinder,” as
 7   the term is defined in relevant case law, and that he is an indispensable party.
 8          In connection with this argument, Twin City invokes the Supreme Court’s holding
 9   that “[d]iversity jurisdiction, once established, is not defeated by the addition of a
10   nondiverse party to the action.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S.
11   426, 428 (1991). That case arose in the context of substituting parties under Rule 25, as
12   opposed to remand, however. And as the Ninth Circuit has recognized, following Freeport-
13   McMcMoRan, Inc., a “plaintiff to add nondiverse defendants to a diversity action still
14   destroys diversity.” Kerman v. H&L Realty & Mgmt. Co., 41 F.3d 1513, at *1 (9th Cir.
15   1994). See also Lac Vieux Desert Band of Lake Superior Chippewa Indians Holdings
16   Mexico, LLC v. Atlico USA, LLC, No. CV-08-1067-PHX-ROS, 2009 WL 411560, at *2
17   (D. Ariz. Feb. 17, 2009) (“The Court will adopt the holding of a number of circuits
18   construing Freeport narrowly, as it pertains to substitution of parties under Federal Rule
19   of Civil Procedure 25.”). The Court will not deny the motion for Ms. Whitcomb’s failure
20   to show “good cause” or on the basis of Freeport-McMoRan, Inc., Inc., 498 U.S. 426.
21          B.     Fraudulent Joinder
22          Defendant also argues that Mr. Brand’s joinder to the case is fraudulent. “In
23   determining whether there is complete diversity, district courts may disregard the
24   citizenship of a non-diverse defendant who has been fraudulently joined.” Grancare, LLC
25   v. Thrower, 889 F.3d 543, 548 (9th Cir. 2018) (citation omitted). There are two ways to
26   establish fraudulent joinder: “(1) actual fraud in the pleading of jurisdictional facts, or (2)
27   inability of the plaintiff to establish a cause of action against the non-diverse party in state
28   court.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1044 (9th Cir. 2009) (citation


                                                  -4-
         Case 2:20-cv-01770-MTL Document 14 Filed 11/13/20 Page 5 of 10



 1   omitted). Twin City does not argue the first option.5 Fraudulent joinder is established under
 2   the second option if a defendant shows that an “individual[ ] joined in the action cannot be
 3   liable on any theory.” Grancare, LLC, 889 F.3d at 548 (citation omitted). See also Weeping
 4   Hollow Ave. Trust v. Spencer, 831 F.3d 1110, 1113 (9th Cir. 2016) (The term “fraudulent
 5   joinder” is somewhat of a “misnomer,” as the focus is on whether the plaintiff can “state a
 6   reasonable or colorable claim for relief under the applicable substantive law against the
 7   party whose presence in the action would destroy the district court’s subject matter
 8   jurisdiction.”) (citation omitted). If “there is a possibility that a state court would find that
 9   the complaint states a cause of action against any of the resident defendants, the federal
10   court must find that the joinder was proper and remand the case to the state court.”
11   Grancare, LLC, 889 F.3d at 548 (citing Hunter, 582 F.3d at 1046) (emphasis in original).
12           Plaintiff argues that the proposed amended complaint states a claim against Mr.
13   Brand for aiding and abetting Twin City’s breach of contract, breach of the covenant of
14   good faith and fair dealing, and bad faith. (Doc. 6 at 2.) Under Arizona law,6 the elements
15   of an aiding and abetting claim are:
16                 (1) the primary tortfeasor must commit a tort that causes injury
17                 to the plaintiff;
18                 (2) the defendant must know that the primary tortfeasor’s
19                 conduct constitutes a breach of duty; and

20                 (3) the defendant must substantially assist or encourage the
                   primary tortfeasor in the achievement of the breach.
21
22   Wells Fargo Bank v. Ariz. Laborers, Teamsters & Cement Masons Local No. 395 Pension
23   Trust Fund, 201 Ariz. 474, 485 ¶ 34 (2002); see also Restatement (Second) Torts § 876(b)
24   (adopted by the Arizona Supreme Court in Wells Fargo Bank, supra). Where “an insurer
25   delegates its claim handling responsibilities to an administrator and its adjuster, the ‘agent’,
26
     5
       The Court does not interpret Twin City’s argument that Plaintiff has failed to show good
27   cause for omitting Mr. Brand from the original complaint to be an argument of actual fraud
     in the jurisdictional facts.
28   6
       “[F]ederal courts sitting in diversity jurisdiction apply state substantive law and federal
     procedural law.” Freund v. Nycomed Amersham, 347 F.3d 752, 761 (9th Cir. 2003).

                                                   -5-
      Case 2:20-cv-01770-MTL Document 14 Filed 11/13/20 Page 6 of 10



 1   i.e., the adjuster, ‘can be held liable for aiding and abetting an insurer’s violation of the
 2   duty of good faith and fair dealing.’” Gastelo v. Wesco Ins. Co., No. CV-18-02659-PHX-
 3   MTL, 2020 WL 1285912, at *3 (D. Ariz. Mar. 18, 2020) (citing Temple v. Hartford Ins.
 4   Co. of Midwest, 40 F. Supp. 3d. 1156, 1170 (D. Ariz. 2014)). “Numerous cases in this
 5   District” confirm that for an aiding and abetting claim against an insurance adjuster to
 6   survive, the plaintiff “must allege some action” taken “separate and apart from the facts
 7   giving rise” to a claim against the insurer. Centeno v. Am. Liberty Ins. Co., No. CV-18-
 8   01059-PHX-SMB, 2019 WL 568926, at *3 (D. Ariz. Feb. 12, 2019), appeal dismissed, No.
 9   19-16150, 2019 WL 6521666 (9th Cir. Oct. 31, 2019).
10          Ms. Whitcomb has shown a possibility of recovery against Mr. Brand for aiding and
11   abetting. She asserts that Twin City “breached its contract with Plaintiff and in doing so
12   breached the implied covenant of good faith and fair dealing when it failed to fairly
13   compensate Plaintiff for her injuries and damages and to give Plaintiff’s claim equal
14   consideration under the terms of the Policy.” (Doc. 6-1 ¶ 83.) She also alleges that Mr.
15   Brand had “actual knowledge and a general awareness” that his actions would lead Twin
16   City to breach the insurance policy and the implied covenant of good faith and fair dealing.
17   (Id. ¶ 84.) Ms. Whitcomb also alleges that Mr. Brand made the “independent decisions to
18   hire a law firm, retain a defense oriented medical doctor and failure to pay the undisputed
19   amount due under the policy.” (Id. ¶ 85.) Further, Mr. Brand provided “substantial
20   assistance or encouragement” of Twin City’s breach of contract and breach of the duty of
21   good faith and fair dealing. (Id. ¶ 86.)
22          Twin City argues that Ms. Whitcomb cannot state a claim for aiding and abetting
23   because the acts that she alleges Mr. Brand to have taken “separate and apart” from it are,
24   in fact, “a common and usual exercise of Mr. Brand’s duties [as] a Twin City employee.”
25   (Doc. 9 at 4.) Further, it states that “Mr. Brand performed his job according to Twin City’s
26   Authorization, customary practices, and the insurance policy terms.” (Id.) The Court notes
27   that courts in this district have expressed skepticism about the viability of aiding and
28   abetting claims against insurance adjusters. “Although federal courts in this district have


                                                 -6-
         Case 2:20-cv-01770-MTL Document 14 Filed 11/13/20 Page 7 of 10



 1   consistently held that Arizona law would permit a claim against an adjuster for aiding and
 2   abetting her employer’s bad faith, no conclusive Arizona case law exists.” Lambert v.
 3   Liberty Mut. Fire Ins. Co., No. 2:14-CV-00521-JWS, 2014 WL 5432154, at *3 (D. Ariz.
 4   Oct. 24, 2014). Further, when faced with motions to dismiss aiding and abetting claims
 5   against claims adjusters, courts have “found the facts were sufficient to state a claim for
 6   aiding and abetting only about half the time.” Chukly v. Am. Family Mut. Ins. Co., No. CV-
 7   17-0088-TUC-RCC-LCK, 2017 WL 5952759, at *3 (D. Ariz. June 7, 2017), report and
 8   recommendation adopted (D. Ariz. Aug. 1, 2017).
 9           Nonetheless, the Court need not conclude that Ms. Whitcomb has stated a claim for
10   aiding and abetting against Mr. Brand at this juncture. The tests for fraudulent joinder and
11   failure to state a claim under Rule 12(b)(6) share “some similarities” but are “not
12   equivalent.” Grancare LLC, 889 F.3d at 549. A claim “against a defendant may fail under
13   Rule 12(b)(6), but that defendant has not necessarily been fraudulently joined.” Id. See also
14   Weeping Hollow Ave. Trust, 831 F.3d at 1113 (fraudulent joinder requires a “heavy burden
15   of showing that [plaintiff] obviously failed to state a cause of action”). Here, the Court
16   finds that Ms. Whitcomb has sufficiently raised the possibility of an aiding and abetting
17   claim such that removal is proper. See Ward v. Travelers Pers. Ins. Co., No. CV-20-01079-
18   PHX-SPL, 2020 WL 4732153, at *2 (D. Ariz. Aug. 14, 2020) (granting a motion to remand
19   where “it remains unclear whether Plaintiff has sufficiently stated a claim for aiding and
20   abetting”).
21           Because the Court finds that Ms. Whitcomb has plausibly stated a claim for aiding
22   and abetting against Mr. Brand, it need not reach Twin City’s arguments regarding Ms.
23   Whitcomb’s other claims.7 See Grancare, LLC, 889 F.3d at 548 (a federal court “must”
24   remand the case “if there is a possibility that a state court would find that the complaint
25   states a cause of action against any of the resident defendants.”).
26           C.    Indispensable Party
27           Twin City also argues that the Court should deny the motion to remand because Mr.
28   7
       Indeed, the motion to remand focuses on the aiding and abetting claim and mentions the
     tortious interference claim only in passing. (Doc. 6 at 7.)

                                                 -7-
      Case 2:20-cv-01770-MTL Document 14 Filed 11/13/20 Page 8 of 10



 1   Brand is not an indispensable party. (Doc. 9 at 7.) Rule 21 of the Federal Rules of Civil
 2   Procedure authorizes a court to “at any time, on just terms, add or drop a party.” Fed. R.
 3   Civ. P. 21. Further, a district court is within its discretion to “drop[] a nondiverse party,
 4   provided it is not indispensable under Rule 19.” Sams v. Beech Aircraft Corp., 625 F.2d
 5   273, 277–78 (9th Cir. 1980). A party is indispensable under Rule 19 if the court “cannot
 6   accord complete relief” without the party, or the party “claims an interest relating to the
 7   subject of the action” in certain circumstances. Fed. R. Civ. P. 19(a)(1). If a party is
 8   indispensable, and joinder of that party will destroy diversity, then the case must be
 9   remanded to the state court. See Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1068 (9th
10   Cir. 2001).
11          Twin City argues that Mr. Brand is not an indispensable party because “Plaintiff
12   may fully recover her damages from Twin City alone, if she can prove her allegations.”
13   (Doc. 9 at 7.) But the Court could not provide complete relief on Plaintiff’s aiding and
14   abetting or tortious interference claims without Mr. Brand in the case. See Gorczyca v. Am.
15   Family Mut. Ins. Co., No. CV 09-412-PHX-SRB, 2009 WL 10673446, at *5 (D. Ariz. May
16   20, 2009) (“The Court concludes that if [the insurance adjuster] is not joined in this case,
17   Plaintiff might not be able to recover all the damages to which he is entitled under the law
18   without filing a parallel suit in state court.”).
19          Twin City also briefly states that, upon a remand, it “will be prejudiced by having
20   to litigate in state court.” (Id.) It does not provide any justification or authority for this
21   argument. The Court is aware that Twin City is a Minnesota company. (Doc. 1-2 ¶ 2.) The
22   Court is also aware that “[r]emoval based on diversity jurisdiction is intended to protect
23   out-of-state defendants from possible prejudices in state court.” Lively v. Wild Oats Mkts.,
24   Inc., 456 F.3d 933, 940 (9th Cir. 2006). Nonetheless, the Court is not convinced that this
25   consideration is sufficient here, particularly given that a district court is permitted to allow
26   joinder of a non-diverse defendant and “remand to the State court.” 28 U.S.C. § 1447(e).
27          Lastly, Twin City argues that Mr. Brand is not indispensable because “all of Mr.
28   Brand’s actions were performed to further Twin City’s purpose and within Twin City’s


                                                    -8-
         Case 2:20-cv-01770-MTL Document 14 Filed 11/13/20 Page 9 of 10



 1   control.” (Doc. 9 at 7.) This argument would be more appropriately assessed during the
 2   merits of this case. As noted above, for purposes of a remand motion, a plaintiff need only
 3   show a “possibility” that she has stated a claim against the non-diverse defendant.
 4   Grancare, LLC, 889 F.3d at 548.
 5           In sum, the Court finds that Mr. Brand was not fraudulently joined to this lawsuit
 6   and, as an indispensable party, he will not be dropped from the case at this stage. The
 7   parties therefore do not have complete diversity of citizenship. Thus, the Court lacks
 8   subject-matter jurisdiction over this dispute.
 9           D.    Amended Complaint
10           As noted, Ms. Whitcomb filed a “proposed” amended complaint—with a state court
11   caption—as an exhibit to the motion to remand.8 (Doc. 6-2.) For clarity of the record, the
12   Court will require Plaintiff to file a copy of the Amended Complaint in this case before the
13   case will be remanded. To the extent that leave is required pursuant to Rule 15(a), it is so
14   granted.
15   IV.     CONCLUSION
16           Accordingly,
17           IT IS ORDERED that Plaintiff’s Motion to Remand (Doc. 6) is granted.
18           IT IS FURTHER ORDERED that Plaintiff shall file an Amended Complaint on
19   the docket in this case within seven (7) days of the date of this Order. Upon the filing of
20   the Amended Complaint, the Clerk of the Court shall remand this matter to the Arizona
21   Superior Court in Maricopa County and close this case.
22           IT IS FINALLY ORDERED that the Scheduling Conference set for November
23   19, 2020, is hereby vacated.
24   //
25   //
26   //
27   8
       Twin City does not argue that Ms. Whitcomb’s submission of the “proposed amended
     complaint” was procedurally improper, or that the Court should not consider the proposed
28   amended complaint as the operative complaint for purposes of assessing the motion to
     remand.

                                                 -9-
     Case 2:20-cv-01770-MTL Document 14 Filed 11/13/20 Page 10 of 10



 1        Dated this 13th day of November, 2020.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           - 10 -
